Hosmer, Ch. J.
In the 24th section of the “act concerning crimes and punishments,” (p. 154.) it is enacted, that “every person who shall, in the night season, break and enter the store, shop, ware-house or out-house of another, whether parcel of any mansion-house or not, wherein goods, wares or merchandize are deposited, with an intention to commit theft within the same, and shall be thereof duly convicted, shall suffer imprisonment in new-gate prison, for a term not exceeding three years.”
A statute ought to be construed according to the true intention of the makers. Heydon’s case, 3 Co. Rep. 7. The Soldier’s case, Cro. Car. 71. And this intention, in penal laws, is attained, by a strict construction. Daggett v. State, ante 60. At the same time, it must be admitted, that the words and meaning of one part of a statute, lead to the sense of another part, whether enquiry be had in regard to the signification of a word or phrase, or to the intendment of the law. Hence, it has become an established principle, that the most natural and genuine way of construing an act of the legislature, is, to construe one part, by another part, or the same statute. Co. Litt. 381. a. Stowel v. Lord Zouch, Plowd. 365. Arthur v. Bokenham, 11 Mod. 161.
*448An out-house is a building without the mansion-house, intended for the accommodation of the owner or occupant. It is the subserviency of it to the mansion-house, that gives it the denomination of an out-house, and not the fact, that it is included within the same fence, or within what is denominated the curtilage or homestead. If it be without the enclosure surrounding the mansion-house, it is equally an outhouse, and as much so, as if it were covered by the same roof. Whether it be within the curtilage, and, in legal contemplation, parcel of the mansion, is a question entirely distinct from the enquiry, whether it be an out-house; and is without any relation to it.
Thus far, I have considered the popular meaning of the word; but its legal intendment is precisely the same. The statute, which is now the subject of construction, speaks of "the out-house of another, whether parcel of any mansion-house or not," and contains a clear explication of the sense in which the word in question is used. The 27th section of the law on which I am commenting, has the expression. "any barn, stable, or other out-house, not parcel of any dwelling-house," and decisively shews, that in legislative contemplation, a barn may be an out-house, although it be not parcel of the mansion, or within the curtilage. In 1 Hale's P. C. 558, 9. it is said, domus mansionalis doth not only include the dwelling-house, but also the out-houses, that are parcel thereof, as barn, stable, cow-houses, dairy-houses, &c. But if the barn, &c. be no parcel of the messuage, or if it he far remote from the dwelling-house, and not so near as to he reasonably esteemed parcel thereof, then the breaking of it is not burglary, for it is not domus mansionalis, nor any part thereof,” To the same effect is the doctrine in Hawkins, (P. C. vol. 1. ch. 38. s. 12.) which it is unnecessary to repeat. In 2 East's P. C. 492, 3. an idea of similar import is fully and definitely expressed. “The mansion not only includes the dwelling-house, but also the out-houses, such as barns, stables, cow-houses, dairy-houses and the like, if they he parcel of the messuage, though they be not under the same roof, or joining contiguous to it” “But no distant barn, ware-house, or the like, is under the same privilege; nor indeed any out-house, however near, if it be not parcel of the messuage, and so found to be.” Vid. 4 Bla. Comm. 221. 225.
From the preceding discussion, it appears, that a barn is in out-house, and not the less so, because it is so remote from *449the mansion-house, as not to be deemed parcel of it. Its contiguity or remoteness enters not into the idea whether it is an out-house, but merely into the question whether it is parcel of the mansion. It is the circumstance of mid-night terror in breaking open a dwelling-house, which constitutes the crime of burglary; and for the same reason, the barn and other out-houses, if in proximity to the mansion-house, are deemed quasi dwelling-houses, and entitled to the same protection. If distant, they are not considered as parcel of the mansion; but their nature and relation to the principal dwelling, as out-houses, are not changed or affected.
The legislature might have enumerated the buildings, the breaking of which they thought proper to constitute burglary; but by the use of the generic term out-houses, their intention is as clearly manifest, as if a specification of every building comprised within the above term had been made.
By the expression, “goods, wares and merchandize,” is intended any personal property, of which larceny may be committed; and not those goods and chattels only, which are offered for sale. Such has been the invariable construction.
In the case before us, it appears, that the barn, for the breaking of which in the night season, the information was brought, was used, by the owner, for the keeping of his hay and grain, and had bins or apartments, in which oats, rye and corn, the produce of his farm, were kept, at the time of the alleged burglary; and that it was in no manner connected with his mansion-house, or any other building, but was several rods distant therefrom. On these facts, it is, in my judgment, indisputable, that the barn in question was an out-house, not parcel of the mansion-house, wherein goods, wares and merchandize were deposited; and the breaking into it, in the night season, with an intention to commit theft, was burglary within the words and manifest intent of the law.
Peters and Bristol, Js. were of the same opinion.